DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the reply filed 09 August 2022.
Claims 1-20 are pending and have been presented for examination.

Response to Arguments
Applicant's arguments filed 09 August 2022 have been fully considered but they are not persuasive.

Applicant argues (see page 7):
In setting forth the rejection of claim 1, the Office Action cites to paragraph [0175] of Prakash along with the note "discharging the line to 0V to mitigate the post read-disturb" in support of an alleged disclosure of "placing one or more blocks of the memory device that are impacted by the trigger condition in a stable state to mitigate the latent read disturb in the one or more blocks," as recited by claim 1. For the reasons set forth below, Applicant respectfully disagrees with this characterization and submits that Prakash fails to disclose the above referenced recitation of claim 1. 
Prakash addresses approaches to "reduce post-read disturbs." In describing "post-read disturbs" paragraph [0175] of Prakash explains, "one or more component, such as a word line or channel, may retain some charge after a read operation and may subsequently discharge, e.g. disturbing cells in the erased state, potentially causing them to be misread as programmed." Hence, according to Prakash, the discharge of a word line or channel after a read operation causes (not mitigates) "post-read disturb." This is further supported by paragraph [0181] of Prakash, which states, "post-read disturb during delay between reads is believed to be caused by the residual potential on the word lines (WLs) after the read operation and is a function of its discharge during a period of time after the read operation.
What's more, none of the approaches to reducing post-read disturb provided by Prakash include placing blocks in a stable state by grounding word lines in the blocks (rather than leaving them floating). In contrast, claim 1 recites "the placing of the one or more blocks of the memory device in the stable state comprising sending a command to the memory device that causes the memory device to ground word lines in the one or more blocks.

Upon further review of the reference, the Examiner respectfully disagrees.  PRAKASH discloses that the present technology reduces voltages that remain on the word line after a read operation.  The word line can be discharged to zero volts (see [0175]).  The post-read disturb is causes by residual potential that remains on the word line after a read (see [0181]).  Allowing this residual potential to discharge on its own can cause a post-read disturb.  PRAKASH overcomes this problem by actively discharging the word line to 0V.  The first method disclosed by PRAKASH to mitigate post-read disturb involves discharging word lines for a block to VSS (ground – 0V) (see [0189]).  Appropriate circuits in combination with control circuity are configured to apply substantially zero volts to the word lines (see [0194]).  VSS (ground) is applied to the global word lines (see [0196]).  The control circuit is configured to apply zero volts to the word line (see [0223]).  Based on this method described by PRAKASH, VSS is applied to the global word lines of a block to forcefully discharge the word line to 0V and mitigate any post-read disturb.  Zero volts is equivalent to ground, therefore the application of VSS to the word line by the control circuit is interpreted as sending a command to the memory device that causes the memory device to ground the one or more word lines.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by PRAKASH (U.S. Patent Application Publication #2020/0258558).

1. PRAKASH discloses A system comprising: a memory device (see [0051]: memory device 100 includes one or more memory die); and a processing device, operatively coupled with the memory device, to perform operations (see [0054]-[0055]: control circuitry to operate the memory array) comprising: detecting a trigger condition associated with latent read disturb in one or more blocks of the memory device (see [0174]: post read disturb can occur for many reasons, this disturb occurs during the time it takes the work line to discharge after a read, trigger events are used to determine when to perform mitigation, [0181]: it can occur during a delay between reads, and is considered a latent read disturb); and in response to detecting the trigger condition, placing one or more blocks of the memory device that are impacted by the trigger condition in a stable state to mitigate the latent read disturb in the one or more blocks (see [0175]: discharging the line to 0V to mitigate the post-read disturb), the placing of the one or more blocks of the memory device in the stable state comprising sending a command to the memory device that causes the memory device to ground word lines in the one or more blocks (see [0189]: word line discharged to 0V; [0193]-[0196]: control circuit applies VSS {ground} to global word line).

6. The system of claim 1, wherein the word lines in the one or more blocks are floating prior to being grounded (see [0181]: residual potential after a read operation).

7. The system of claim 1, wherein: the memory device comprises a set of blocks (see [0051]: each plane contains one or more blocks); and the placing of the one or more blocks of the memory device in the stable state comprises placing the set of blocks in the stable state based on detecting the trigger condition (see [0174]-[0175]: detection of trigger and discharging the word line to 0V to place the block in a stable state).

8. PRAKASH discloses A method comprising: detecting, by a processing device, a trigger condition associated with latent read disturb in one or more blocks of a memory device (see [0174]: post read disturb can occur for many reasons, this disturb occurs during the time it takes the work line to discharge after a read, trigger events are used to determine when to perform mitigation, [0181]: it can occur during a delay between reads, and is considered a latent read disturb); and in response to detecting the trigger condition, placing, by the processing device, one or more blocks of the memory device that are impacted by the trigger condition in a stable state to mitigate the latent read disturb in the one or more blocks (see [0175]: discharging the line to 0V to mitigate the post-read disturb), the placing of the one or more blocks of the memory device in the stable state comprising sending a command to the memory device that causes the memory device to ground word lines in the one or more blocks (see [0189]: word line discharged to 0V; [0193]-[0196]: control circuit applies VSS {ground} to global word line).


11. The method of claim 8, wherein the word lines in the one or more blocks are floating prior to being grounded (see [0181]: residual potential after a read operation).

12. The method of claim 8, wherein the memory device grounds word lines in the one or more blocks in response to the command (see [0194]: word line driver circuit working in cooperation with the control circuit – the control circuit is causing the word line driver to apply VSS {ground}).

13. The method of claim 8, wherein: the memory device comprises a set of blocks (see [0051]: each plane contains one or more blocks); and the placing of the one or more blocks of the memory device in the stable state comprises placing the set of blocks in the stable state based on detecting the trigger condition (see [0174]-[0175]: detection of trigger and discharging the word line to 0V to place the block in a stable state).

14. The method of claim 8, wherein: the memory device comprises a set of blocks (see [0051]: each plane contains one or more blocks); and the placing of the one or more blocks of the memory device in the stable state comprises placing a sub-set of blocks from the set of blocks in the stable state based on detecting the trigger condition (see [0174]-[0175]: detection of trigger and discharging the word line to 0V to place the block in a stable state).

15. PRAKASH discloses A computer-readable storage medium comprising instructions that, when executed by a processing device (see [0060]-[0061]: the storage device comprises code to allow the controller to manage the memory array), configure the processing device to perform operations comprising: detecting a trigger condition associated with latent read disturb in one or more blocks of a memory device (see [0174]: post read disturb can occur for many reasons, this disturb occurs during the time it takes the work line to discharge after a read, trigger events are used to determine when to perform mitigation, [0181]: it can occur during a delay between reads, and is considered a latent read disturb); and in response to detecting the trigger condition, placing one or more blocks of the memory device that are impacted by the trigger condition in a stable state to mitigate the latent read disturb in the one or more blocks (see [0175]: discharging the line to 0V to mitigate the post-read disturb), the placing of the one or more blocks of the memory device in the stable state comprising sending a command to the memory device that causes the memory device to ground word lines in the one or more blocks (see [0189]: word line discharged to 0V; [0193]-[0196]: control circuit applies VSS {ground} to global word line).

18. The computer-readable storage medium of claim 15, wherein the word lines in the one or more blocks are floating prior to being grounded (see [0181]: residual potential after a read operation).

19. The computer-readable storage medium of claim 15, wherein: the memory device comprises a set of blocks (see [0051]: each plane contains one or more blocks); and the placing of the one or more blocks of the memory device in the stable state comprises placing the set of blocks in the stable state based on detecting the trigger condition (see [0174]-[0175]: detection of trigger and discharging the word line to 0V to place the block in a stable state).

20 The computer-readable storage medium of claim 15, wherein: the memory device comprises a set of blocks (see [0051]: each plane contains one or more blocks); and the placing of the one or more blocks of the memory device in the stable state comprises placing a sub-set of blocks from the set of blocks in the stable state based on detecting the trigger condition (see [0174]-[0175]: detection of trigger and discharging the word line to 0V to place the block in a stable state).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAKASH (U.S. Patent Application Publication #2020/0258558) in view of RAMACHANDRAN NAIR (U.S. Patent Application Publication #2021/0280264).

2. The system of claim 1 (see PRAKASH above), wherein the detecting of the trigger condition comprises detecting a background scan being performed on the one or more blocks (see RAMACHANDRAN NAIR below).
RAMACHANDRAN NAIR discloses the following limitations not disclosed by PRAKASH: wherein the detecting of the trigger condition comprises detecting a background scan being performed on the one or more blocks (see [0094]: reliability countermeasures include a scan read for read disturb countermeasures, this a process that takes place in the background).  The scan read involves reading data from one or more blocks and providing the data to the memory controller (see [0080]).  This type of background scan would raise the voltage on the word line and potentially induce a post read disturb.  Performing this background process allows the system to optimize reliability countermeasures and improve performance (see [0181]-[0182]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify PRAKASH to detect a background scan as a trigger, as disclosed by RAMACHANDRAN NAIR.  One of ordinary skill in the art would have been motivated to make such a modification to optimize reliability countermeasures and improve performance, as taught by RAMACHANDRAN NAIR.  PRAKASH and RAMACHANDRAN NAIR are analogous/in the same field of endeavor as both references are directed to data reliability in flash memory systems.

3. The system of claim 2, wherein detecting the background scan being performed on the one or more blocks comprises detecting a background scan being performed on a page in one of the one or more blocks (see RAMACHANDRAN NAIR [0044]: the flash memory contains multiple blocks which are the unit of erase in flash memory, each block contains a plurality of cells/pages, which are the unit of a read in flash memory; PRAKASH [0051]: an array of memory cells {page} is the target of a read/write operation).

9. The method of claim 8 (see PRAKASH above), wherein the detecting of the trigger condition comprises detecting a background scan being performed on the one or more blocks (see RAMACHANDRAN NAIR below).
RAMACHANDRAN NAIR discloses the following limitations not disclosed by PRAKASH: wherein the detecting of the trigger condition comprises detecting a background scan being performed on the one or more blocks (see [0094]: reliability countermeasures include a scan read for read disturb countermeasures, this a process that takes place in the background).  The scan read involves reading data from one or more blocks and providing the data to the memory controller (see [0080]).  This type of background scan would raise the voltage on the word line and potentially induce a post read disturb.  Performing this background process allows the system to optimize reliability countermeasures and improve performance (see [0181]-[0182]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify PRAKASH to detect a background scan as a trigger, as disclosed by RAMACHANDRAN NAIR.  One of ordinary skill in the art would have been motivated to make such a modification to optimize reliability countermeasures and improve performance, as taught by RAMACHANDRAN NAIR.  PRAKASH and RAMACHANDRAN NAIR are analogous/in the same field of endeavor as both references are directed to data reliability in flash memory systems.

16. The computer-readable storage medium of claim 15 (see PRAKASH above), wherein the detecting of the trigger condition comprises detecting a background scan being performed on the one or more blocks (see RAMACHANDRAN NAIR below).
RAMACHANDRAN NAIR discloses the following limitations not disclosed by PRAKASH: wherein the detecting of the trigger condition comprises detecting a background scan being performed on the one or more blocks (see [0094]: reliability countermeasures include a scan read for read disturb countermeasures, this a process that takes place in the background).  The scan read involves reading data from one or more blocks and providing the data to the memory controller (see [0080]).  This type of background scan would raise the voltage on the word line and potentially induce a post read disturb.  Performing this background process allows the system to optimize reliability countermeasures and improve performance (see [0181]-[0182]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify PRAKASH to detect a background scan as a trigger, as disclosed by RAMACHANDRAN NAIR.  One of ordinary skill in the art would have been motivated to make such a modification to optimize reliability countermeasures and improve performance, as taught by RAMACHANDRAN NAIR.  PRAKASH and RAMACHANDRAN NAIR are analogous/in the same field of endeavor as both references are directed to data reliability in flash memory systems.

Claims 4, 5, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PRAKASH (U.S. Patent Application Publication #2020/0258558) in view of YANG (U.S. Patent Application Publication #2021/0149800).

4. The system of claim 1 (see PRAKASH above), wherein the detecting of the trigger condition comprises detecting an impending power down event at the memory device (see YANG below).
YANG discloses the following elements not disclosed by PRAKASH: wherein the detecting of the trigger condition comprises detecting an impending power down event at the memory device (see [0061]: access of memory in a power cycle; [0062]-[0064]: read-scrub based on counter since a power cycle {power state transition}; [0010]: a power-down follows a power-up, when there are repeated power cycles the power down is impending).  Repeated power cycling can obstruct policies needed to ensure data reliability (see [0010]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify PRAKASH to use a power down as a trigger, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification to ensure that read disturb mitigation can be executed and maintain data integrity, as taught by YANG.  PRAKASH and RAMACHANDRAN NAIR are analogous/in the same field of endeavor as both references are directed to data integrity in flash memory devices.

5. The system of claim 1 (see PRAKASH above), wherein the detecting of the trigger condition comprises detecting a power state transition of the one or more blocks (see YANG below).
YANG discloses the following elements not disclosed by PRAKASH: wherein the detecting of the trigger condition comprises detecting a power state transition of the one or more blocks (see [0061]: access of memory in a power cycle; [0062]-[0064]: read-scrub based on counter since a power cycle {power state transition}).  Repeated power cycling can obstruct policies needed to ensure data reliability (see [0010]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify PRAKASH to use a power state transition as a trigger, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification to ensure that read disturb mitigation can be executed and maintain data integrity, as taught by YANG.  PRAKASH and RAMACHANDRAN NAIR are analogous/in the same field of endeavor as both references are directed to data integrity in flash memory devices.

10. The method of claim 8 (see PRAKASH above), wherein the detecting of the trigger condition comprises one of: detecting an impending power down event at the memory device; and detecting a power state transition of the one or more blocks (see YANG below).
YANG discloses the following elements not disclosed by PRAKASH: wherein the detecting of the trigger condition comprises one of: detecting an impending power down event at the memory device; and detecting a power state transition of the one or more blocks (see [0061]: access of memory in a power cycle; [0062]-[0064]: read-scrub based on counter since a power cycle {power state transition}).  Repeated power cycling can obstruct policies needed to ensure data reliability (see [0010]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify PRAKASH to use a power state transition as a trigger, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification to ensure that read disturb mitigation can be executed and maintain data integrity, as taught by YANG.  PRAKASH and RAMACHANDRAN NAIR are analogous/in the same field of endeavor as both references are directed to data integrity in flash memory devices.

17. The computer-readable storage medium of claim 15 (see PRAKASH above), wherein the detecting of the trigger condition comprises detecting an impending power down event at the memory device (see YANG below).
YANG discloses the following elements not disclosed by PRAKASH: wherein the detecting of the trigger condition comprises detecting an impending power down event at the memory device (see [0061]: access of memory in a power cycle; [0062]-[0064]: read-scrub based on counter since a power cycle {power state transition}; [0010]: a power-down follows a power-up, when there are repeated power cycles the power down is impending).  Repeated power cycling can obstruct policies needed to ensure data reliability (see [0010]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify PRAKASH to use a power down as a trigger, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification to ensure that read disturb mitigation can be executed and maintain data integrity, as taught by YANG.  PRAKASH and RAMACHANDRAN NAIR are analogous/in the same field of endeavor as both references are directed to data integrity in flash memory devices.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

2008/0101122: Discloses grounding word lines to prevent read disturb (see abstract, [0022]: 0V applied to string selection line).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136